Exhibit 99.1 FOR IMMEDIATE RELEASE etrials Worldwide Announces Third Quarter 2008 Financial Results Morrisville, NC – November 10, 2008 – etrials Worldwide, Inc. (Nasdaq: ETWC), a leading provider of adaptive eClinical software and services that optimize clinical trial management by turning data into intelligence and shortening the pathway to an actionable study endpoint, announced financial results for the three months ended September 30, Third Quarter 2008 Results Net service revenues were $3.7 million for the third quarter of 2008 versus $4.1 million for the third quarter of 2007 and $4.0 million for the second quarter of 2008, reflecting the timing in the start of new studies. Cost of revenues was $2.6 million versus $2.4 million in the comparable period a yearago and $2.5 million in the second quarter of 2008. The third quarter of 2008 included a $246,000 inventory impairment charge. Gross margin in the quarter was 30.9% compared to gross margin of 42.7% a year ago and 36.8% in the second quarter of Net loss for the third quarter of 2008 was $6.1 million, or $0.56 per share, versus a net loss of $1.3 million, or $0.12 per share, in the third quarter of 2007. The Company recorded a $4.0 million asset impairment charge related to goodwill, in accordance with FAS 142. Sales and marketing costs were $1.1 million compared to $1.0 million in the third quarter of 2007, reflecting increased spending on personnel and travel. Research and development costs were $413,265 compared to $609,184 the third quarter of 2007, reflecting primarily the reclassification of interim CEO compensation to general and administrative costs and higher capitalized expenses.General and administrative costs were $1.8 million compared to $1.7 million in the same quarter last year. Included in third quarter 2008 general and administrative costs is approximately $900,000 of non-recurring expenses, primarily related to the resignation of the prior CEO. Quarterly Metrics · Contract awards for the three months ending September 30, 2008 of $5.2 million, of which $3.7 million was added to backlog · Contract awards for the nine months ended September 30, 2008 of $19.3 million, of which $15.2 million is added to backlog · Backlog of $21.0 million at September 30, · Year-to-date contract awards of $4.2 million not yet included in backlog and projected to start in greater than a six month timeframe · 14 new contracts added during the quarter, 11 with existing clients; added 3 new clients · 37 active clients and 139 active projects at September 30, 2008 “etrials’ third quarter performance was somewhat mixed. We made significant progress in reining in expenses, reducing our operating expenses to a $4.9 million run rate; however, end of quarter backlog was lighter than we would have liked,” said etrials’ interim chief executive officer Chuck Piccirillo.“On the strength of a 25% increase in contract awards for the first nine months of the year, we began eight studies during the quarter and began implementing an additional nine studies after the quarter close.” More 4000
